The judgment of the court of appeals in case Nos. 85 CA 47 and 85 CA 48, with respect to its ruling on R.C. 2907.323(A)(3), is reversed on authority of State v. Meadows (1986), 28 Ohio St. 3d 43, and that issue is remanded to the trial court for further proceedings.
The judgment of the court of appeals in case Nos. 85 CA 47 and 85 CA 48, with respect to its ruling on R.C. 2907.323(A)(1) and (2), is vacated and these issues are remanded to the trial court for reconsideration in light of State v. Meadows, supra.
Celebrezze, C.J., Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.
Sweeney, J., not participating.